      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
et al.,

           Plaintiffs,

     v.                                   Case No. 15-CV-324

MARK L. THOMSEN, et al.,

           Defendants.


JUSTIN LUFT, et al.,
           Plaintiffs,
     v.                                   Case No. 20-CV-768
TONY EVERS, et al.,
           Defendants.


             DECLARATION OF MEGAN WOLFE
    IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
 JUDGMENT ON REMAND FROM THE SEVENTH CIRCUIT COURT
                      OF APPEALS


     I, Megan Wolfe, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

     1.    I am the Administrator of the Wisconsin Elections Commission

(WELEC). Among other duties, I oversee election related public education and

outreach. I began my career at WELEC in 2011 as a voter outreach specialist

and I have personal experience in conducting voter outreach.
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 2 of 9




      2.    In 2016, WELEC conducted IDPP-related outreach, as described

in prior filings in this case. WELEC has integrated many of the 2016 practices

into its standard election outreach but has also made changes based upon its

experiences over the past 4 years.

      3.    Since 2016, IDPP-related outreach has been integrated into all

election outreach in the context of public information about the photo ID

requirement. WELEC emphasizes to the public, through several channels,

that voters can get a free ID if they do not have one, and even if they do not

have specific documents such as a birth certificate.

      4.    Election-related publicity and outreach is an ongoing process but

WELEC is undertaking an election-specific outreach campaign for the

November 2020 election. An overview of the plan is contained in the “How

Wisconsin is Prepared for the November 3 Election” document, a true and

correct copy of which is attached hereto as Exhibit A.

      5.    The voter outreach plan holistically incorporates voter ID and

IDPP-related information but some specific IDPP components are summarized

in the schedule attached hereto as Exhibit B.

      6.    The outreach is multi-pronged and includes websites; coordination

with advocacy groups; coordination with other state agencies; direct mailings;

a media strategy including using an advertising firm, press releases and press

conferences; outreach training for local election officials; and a phone bank to


                                       2
       Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 3 of 9




answer question from voters, including those who may not have internet

access.

      7.     Websites are a prominent information source for people with

questions about elections and voting. WELEC maintains three websites which

serve as a public repository of election information as well as a resource for

people with election related questions. Each of the websites includes

information about getting a free ID for voting on its front page.

      8.     WELEC’s main organizational website is https://elections.wi.gov/.

That website includes the following information on its front page, which

includes links to additional information:

      Free State ID Cards for People without Birth Certificates

The Wisconsin Division of Motor Vehicles will help people get a free
state ID card or document that can be used for voting after just one
visit to the DMV, even if they don't have a birth certificate or other
documentation. Get the ID Petition Process brochure in English and
Spanish.
      9.     Another website, MyVote https://myvote.wi.gov/en-us/ is primarily

a functional website that allows people to, among other things, find their

polling place, see if they are registered to vote and register if needed. That

website includes front-page information about the ID requirement and links to

information about how to get an ID, including the ID petition process.

      10.    The Bring it to the Ballot website https://bringit.wi.gov/ is devoted

entirely to photo ID requirements and includes multiple prominent front page


                                            3
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 4 of 9




link to information about the IDPP, including videos and text explaining that

voters can get an ID from the DMV without a birth certificate.

      11.   I recently became aware that a few sub-pages of the MyVote and

Bring it to the Ballot websites were inadvertently not updated to reflect the

60-day term of IDPP ID documents. That issue has been corrected and I am

not aware of any occasion that an individual was unable, or would be unable,

to vote due to the untimely update of this information on these websites.

      12.   Most of our direct outreach is coordinated through our Elections

Commission Accessibility Advisory Committee. When we need assistance

sharing information, we create materials and then provide those materials to

the members of the committee. They, in turn, share these materials with their

contact lists and constituents. They also post materials to their websites and

share our information through their social media channels. At the same time,

WELEC will also distribute updates through its own social media channels.

      13.   Members of the Elections Commission Accessibility Advisory

Committee include:

         a. Disability Rights Wisconsin

         b. Wisconsin Board for People with Developmental Disabilities

         c. Access to Independence

         d. Wisconsin Coalition of Independent Living Centers

         e. Coalition of Wisconsin Aging Groups


                                      4
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 5 of 9




         f. City of Madison, Civil Rights Division

         g. National Alliance for the Mentally Ill

         h. People First Wisconsin

         i. Wisconsin Council of the Blind and Visually Impaired

         j. Greater Wisconsin Agency on Aging Resources

         k. Wisconsin Association of the Deaf

         l. National Federation of the Blind

      14.   We also maintain contact with several voter advocacy groups,

including but not limited to the NAACP Milwaukee Branch, the Milwaukee

Urban League and Jack & Jill of America, Inc. Milwaukee Chapter. and offer

press invitations to several organizations including Vote Riders and the

League of Women Voters.

      15.   We provide support training and resources for these advocacy

groups who can target their constituent voters, including those who are likely

not be connected to social media or the internet. WELEC is not able to conduct

our own on-the-ground outreach to such people as well as those groups because

of our staff and budget constraints. However, we have confidence in those

groups and are grateful for the important role they provide in information

outreach.

      16.   In the past, WELEC printed palm cards, handouts, and other

paper resources to give to advocacy groups or clerks. We found that no one


                                      5
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 6 of 9




wanted those paper documents, and we still have boxes of paper documents

from 2016 that we were unable to give away. Because the last printed

documents went unused, we are not planning to produce additional printed

documents.

      17.    We coordinate outreach through other state agencies. For example,

earlier this year DHS sent information on voting for nursing home residents

that contained photo ID-related information. That distribution went to all

nursing homes and assisted living providers in the state, in addition to other

entities that provide residential treatment services, as well as advocacy

organizations working with these populations. In total, it went to about 15,000

email addresses.

      18.    We additionally coordinate with DOT about media strategies, and

for accurate publicization of processes near an election, for example regarding

overnight mailing of receipts near elections and the provisional ballot process.

      19.    Additionally, on September 1, WELEC sent a mailing to

approximately 2.6 million Wisconsin voters who do not have an absentee ballot

on file. A true and correct copy of the mailing is attached hereto as Exhibit C.

That mailing included a reminder that most people need an ID to vote, directed

people to the bringit.wi.gov website to “learn how to get a photo ID for free, if

you don’t have one” and included a phone number to call for more information.




                                       6
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 7 of 9




      20.   I have been, and will continue to, conduct news conferences

between now and the election. I will include information about getting a free

ID for voting by bringing whatever documents a person has to the DMV. I

generally do not reference the “ID Petition Process” by name, because the

phrase itself is not a particularly useful way to communicate the process to

people who need it. Instead, I focus on encouraging anyone without an ID to

gather what documents they have and go to the DMV. I discussed the process

in my recent September 3 media conference, which was well attended.

      21.   WELEC has also hired an advertising agency to assist with

outreach. The agency, KW2-Madison, has significant experience developing

media campaigns for state government.

      22.   KW2-Madison studied how voting information can be most

effectively transmitted to voters. It found, among other things, that

information is more effective when it comes from local municipalities than from

statewide sources. For that reason, giving information and resources to local

election officials is an important part of election outreach. WELEC makes all

of its IDPP-related media available to municipalities, including palm cards,

posters, and video and audio commercials.

      23.   In addition to clerk, media, and group resources, WELEC is taking

measures to be available for individual voters, including those who may not




                                      7
      Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 8 of 9




have access to internet resources. The September 1 mailing reached every

registered voter who does not have an absentee ballot request already on file.

      24.   Additionally, WELEC staff, with the assistance of a phone bank,

has set up a hotline (1-866-VOTEWIS) for election related questions.

Information about how to get a free ID for voting is among the information that

will be available by calling the hotline.

      25.   IDPP is a critical part of the Wisconsin election system but is one

of many parts that require public awareness. WELEC is a public agency with

limited funding and resources. I believe that the current IDPP-related

outreach is the best use of available resources, and the best balance of the

various elements of critical information that needs to be publicized before an

election.

      26.   In 2020, WELEC will spend approximately $600,000 on voter

outreach using federal funds that can only be spent on authorized outreach.

WELEC does not received any additional state appropriations or federal grants

for photo ID specific outreach to voters.




                                        8
Case: 3:20-cv-00768-jdp Document #: 404 Filed: 09/18/20 Page 9 of 9
